Exhibit 10.2

 

Name: [—] Number of Shares of Stock subject to Stock Option: [—] Exercise Price
Per Share: $[—] Date of Grant: [—]

TRINSEO S.A.

2014 OMNIBUS INCENTIVE PLAN

NON-STATUTORY STOCK OPTION AGREEMENT

This agreement (this “Agreement”) evidences a stock option granted by Trinseo
S.A. (the “Company”) to the undersigned (the “Optionee”) pursuant to and subject
to the terms of the Trinseo S.A. 2014 Omnibus Incentive Plan (as amended from
time to time, the “Plan”).

1. Grant of Stock Option. The Company grants to the Optionee on the date set
forth above (the “Date of Grant”) an option (the “Stock Option”) to purchase, on
the terms provided herein and in the Plan, up to the number of shares of Stock
set forth above (the “Shares”) with an exercise price per Share as set forth
above, in each case subject to adjustment pursuant to Section 7 of the Plan in
respect of transactions occurring after the date hereof.

The Stock Option evidenced by this Agreement is a non-statutory option (that is,
an option that does not qualify as an incentive stock option under Section 422
of the Code) and is granted to the Optionee in connection with the Optionee’s
employment by or service to the Company and its qualifying subsidiaries. For
purposes of the immediately preceding sentence, “qualifying subsidiary” means a
subsidiary of the Company as to which the Company has a “controlling interest”
as described in Treas. Regs. §1.409A-1(b)(5)(iii)(E)(1).

The grant of the Stock Option is a one-time benefit and does not create any
contractual or other right for the Optionee to receive a grant of stock options
or benefits in lieu of stock options in the future.

2. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.

3. Vesting; Method of Exercise; Treatment of the Stock Option Upon Termination
of Employment.

 

  (a)

Vesting. As used herein with respect to the Stock Option or any portion thereof,
the term “vest” means to become exercisable and the term “vested” as applied to
any outstanding Stock Option (or any portion thereof) means that the Stock
Option is then exercisable, subject in each case to the terms of the Plan.
Unless earlier terminated, forfeited,



--------------------------------------------------------------------------------

  relinquished or expired, the Stock Option shall vest [—]. The number of Shares
that vest on any of the foregoing dates will be rounded down to the nearest
whole Share, with the Stock Option becoming vested as to 100% of the Shares on
the final vesting anniversary date. Notwithstanding the foregoing, Shares
subject to the Stock Option shall not vest on any vesting anniversary date
unless the Optionee has remained in continuous Employment from the Date of Grant
through such vesting anniversary date.

 

  (b) Exercise of the Stock Option. No portion of the Stock Option may be
exercised until such portion vests. Each election to exercise any vested portion
of the Stock Option will be subject to the terms and conditions of the Plan and
shall be in writing or by electronic notice, signed (including electronic
signature in form acceptable to the Administrator) by the Optionee or a
transferee (if permitted by the Administrator), if any (or in such other form as
is acceptable to the Administrator). Each such exercise election must be
received by the Company at its principal office or by such other party as the
Administrator may prescribe and be accompanied by payment in full as provided in
the Plan, including, for the avoidance of doubt to the extent required by
Luxembourg law, the payment by the Optionee to the Company of an additional
amount in cash equal to the aggregate par value of the shares of Stock to be
delivered in respect of the portion of the Stock Option so exercised at the time
of the exercise of the Stock Option. The exercise price may be paid (i) by cash
or check acceptable to the Administrator, (ii) to the extent permitted by the
Administrator, through a broker-assisted cashless exercise program acceptable to
the Administrator, (iii) by such other means, if any, as may be acceptable to
the Administrator, or (iv) by any combination of the foregoing permissible forms
of payment. In the event that the Stock Option is exercised by a person other
than the Optionee, the Company will be under no obligation to deliver Shares
hereunder unless and until it is satisfied as to the authority of such person to
exercise the Stock Option and compliance with applicable securities laws. The
latest date on which the Stock Option or any portion thereof may be exercised
will be [—] (the “Final Exercise Date”); provided, however, if at such time the
Optionee is prohibited by applicable law or written Company policy applicable to
similarly situated employees from engaging in any open-market sales of Stock,
the Final Exercise Date will be automatically extended to thirty (30) days
following the date the Optionee is no longer prohibited from engaging in such
open-market sales. If the Stock Option is not exercised by the Final Exercise
Date, the Stock Option or any remaining portion thereof will thereupon
immediately terminate.

 

  (c)

Treatment of the Stock Option Upon Termination of Employment. Except as provided
in clauses (i)-(iv) below and Section 3(d) of this Agreement, if the Optionee’s
Employment terminates, the Stock Option, to the extent not already vested, will
be immediately forfeited upon such termination.

 

-2-



--------------------------------------------------------------------------------

Following termination of the Optionee’s Employment, any vested portion of the
Stock Option that is then outstanding, including for the avoidance of doubt any
portion of the Stock Option that vests as provided in clauses (ii)-(iv) below or
Section 3(d) of this Agreement, will be treated as follows:

(i) General. Subject to clauses (ii) through (v) below and Sections 3(d) and 4
of this Agreement, the Stock Option, to the extent vested immediately prior to
the termination of the Optionee’s Employment, will remain exercisable until the
earlier of (A) the date that is three months following the date of such
termination of Employment, or (B) the Final Exercise Date, and except to the
extent previously exercised as permitted by this Section 3(c)(i) will thereupon
immediately terminate.

(ii) Retirement. Subject to clause (v) below and Section 4 of this Agreement, if
the Optionee’s Employment terminates due to the Optionee’s Retirement (as
defined below), the Stock Option, to the extent then unvested, will not
terminate and will remain outstanding and eligible to vest in accordance with
the provisions of Section 3(a) hereof as if the Optionee had remained in
continuous Employment through each vesting anniversary date. Any portion of the
Stock Option that vests in accordance with this Section 3(c)(ii), together with
the portion of the Stock Option, if any, that was vested as of immediately prior
to the termination of the Optionee’s Employment due to the Optionee’s
Retirement, will remain exercisable until the earlier of (A) five (5) years
following the date of such termination of employment and, or (B) the Final
Exercise Date, and except to the extent previously exercised as permitted by
this Section 3(c)(ii) will thereupon immediately terminate. For purposes
hereunder, “Retirement” means a retirement from active Employment after the
Optionee has attained age fifty-five (55) with at least ten (10) years of
continuous service with the Company, or its predecessor entity, The Dow Chemical
Company, or any of its subsidiaries, or as defined in the Optionee’s employment
or other agreement with the Company.

(iii) Death; Permanent Disability. Subject to clause (v) below and Section 4 of
this Agreement, if the Optionee’s Employment is terminated due to his or her
death or by the Company due to his or her Permanent Disability, the Stock
Option, to the extent then unvested, shall immediately vest as to all of the
then unvested Shares. Any portion of the Stock Option that vests in accordance
with this Section 3(c)(iii), together with the portion of the Stock Option, if
any, that was vested as of immediately prior to the termination of the
Optionee’s Employment due to his or her death or by the Company due to his or
her Permanent Disability, will

 

-3-



--------------------------------------------------------------------------------

remain exercisable until the earlier of (A) the first anniversary of the
Optionee’s death or the first anniversary of the date the Optionee’s Employment
is terminated due to his or her Permanent Disability, as applicable or (B) the
Final Exercise Date, and except to the extent previously exercised as permitted
by this Section 3(c)(iii) will thereupon immediately terminate.

(iv) By the Company Other than For Cause. Subject to clause (v) below and
Sections 3(d) and 4 of this Agreement, if the Optionee’s Employment is
terminated by the Company other than for Cause in connection with a
restructuring or redundancy, as determined by the Company, the Stock Option, to
the extent then unvested, will not terminate and will remain outstanding and
eligible to vest in accordance with the provisions of Section 3(a) hereof as if
the Optionee had remained in continuous Employment with the Company through each
vesting anniversary date. Any Stock Option that vests in accordance with this
Section 3(c)(iv), together with the portion of the Stock Option, if any, that
was vested as of immediately prior to the termination of the Optionee’s
Employment, will remain exercisable until the earlier of (A) the later of
(i) three months following the date of such termination of employment and
(ii) the date that is three months following the final vesting anniversary date
or (B) the Final Exercise Date, and except to the extent previously exercised as
permitted by this Section 3(c)(iv) will thereupon immediately terminate.

(v) For Cause. If the Optionee’s Employment is terminated by the Company or its
subsidiaries in connection with an act or failure to act constituting Cause (as
the Administrator, in its sole discretion, may determine), or such termination
occurs in circumstances that in the determination of the Administrator would
have entitled the Company or its subsidiaries to terminate the Optionee’s
Employment for Cause, the Stock Option (whether or not vested) will immediately
terminate and be forfeited upon such termination.

 

  (d)

Treatment of the Stock Option Following a Change in Control. If, within the
twenty-four (24)-month period following the occurrence of a Change in Control
(as defined below), the Optionee’s Employment is terminated by the Company other
than for Cause or, if the Optionee is otherwise subject to an effective
employment or other individual agreement with the Company that provides the
Optionee with the ability to terminate his or her employment for “good reason”,
by the Optionee for “good reason” (with such term having the meaning ascribed
thereto in the employment or other individual agreement, if any, between the
Optionee and the Company for so long as such agreement is in effect), upon such
termination and in lieu of the treatment provided for in Section 3(c)(iv)

 

-4-



--------------------------------------------------------------------------------

  above, the Stock Option, to the extent then outstanding and unvested, shall
immediately vest as to all of the then unvested Shares. Any Stock Option that
vests in accordance with this Section 3(d), together with the portion of the
Stock Option, if any, that was vested as of immediately prior to the termination
of the Optionee’s Employment, will remain exercisable until the earlier of
(A) the date that is six months following the date of the Optionee’s termination
of Employment, or (B) the Final Exercise Date, and except to the extent
previously exercised as permitted by this Section 3(d) will thereupon
immediately terminate.

(i) For purposes of this Agreement, “Change in Control” means the first to occur
of any of the following events:

 

  (A) an event in which any “person,” as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) (other than
(I) the Company, (II) any subsidiary of the Company, (III) any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or of
any subsidiary of the Company, and (IV) any company owned, directly or
indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company), is or becomes the
“beneficial owner” (as defined in Section 13(d) of the 1934 Act), together with
all affiliates and associates (as such terms are used in Rule 12b-2 of the
General Rules and Regulations under the 1934 Act) of such person, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding securities;

 

  (B)

the consummation of the merger or consolidation of the Company with any other
company, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holding securities under an employee
benefit plan of the Company or any subsidiary of the Company, more than 50% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation and
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) after which no “person” “beneficially owns”
(with the determination of such “beneficial ownership” on the same basis as set
forth in clause (A) of this definition)

 

-5-



--------------------------------------------------------------------------------

  securities of the Company or the surviving entity of such merger or
consolidation representing 50% or more of the combined voting power of the
securities of the Company or the surviving entity of such merger or
consolidation; or

 

  (C) the complete liquidation of the Company or the sale or disposition by the
Company of all or substantially all of the Company’s assets.

4. Forfeiture; Recovery of Compensation.

 

  (a) The Administrator may cancel, rescind, withhold or otherwise limit or
restrict the Stock Option at any time if the Optionee is not in compliance with
all applicable provisions of this Agreement and the Plan.

 

  (b) By accepting the Stock Option, the Optionee expressly acknowledges and
agrees that his or her rights, and those of any transferee permitted by the
Administrator of the Stock Option, under the Stock Option, including to any
Stock acquired under the Stock Option or proceeds from the disposition thereof,
are subject to Section 6(a)(5) of the Plan (including any successor provision).
Nothing in the preceding sentence shall be construed as limiting the general
application of Section 8 of this Agreement.

5. Transfer of Stock Option. The Stock Option may not be transferred except as
expressly permitted under Section 6(a)(3) of the Plan.

6. Responsibility for Taxes & Withholding. Regardless of any action the Company
or any of its Affiliates takes with respect to any or all income tax, social
insurance, payroll tax, payment on account or other tax-related items related to
the Optionee’s participation in the Plan and legally applicable to the Optionee
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or any of its Affiliates. The
Optionee further acknowledges that the Company and/or its Affiliates (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect to the Stock Option, including, but not limited
to, the grant, vesting or exercise of the Stock Option, the transfer of Stock
upon exercise of the Stock Option, the subsequent sale of Stock acquired
pursuant to such transfer and the receipt of any dividends; and (b) do not
commit to and are under no obligation to structure the terms of any Award to
reduce or eliminate Optionee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Optionee becomes subject to tax in more
than one jurisdiction between the date of grant and the date of any relevant
taxable event, the Optionee acknowledges that Company and/or its Affiliates may
be required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 

-6-



--------------------------------------------------------------------------------

Prior to any relevant taxable or tax withholding event, as applicable, the
Optionee will pay or make adequate arrangements satisfactory to the Company
and/or its Affiliates to satisfy all Tax-Related Items. In this regard, the
Optionee authorizes the Company and/or its Affiliates, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

(i) withholding from the Optionee’s wages/salary or other cash compensation paid
to the Optionee by the Company and/or its Affiliates; or

(ii) withholding from proceeds of the Stock acquired upon exercise of the Stock
Option either through a voluntary sale or through a mandatory sale arranged by
the Company (on Optionee’s behalf pursuant to this authorization); or

(iii) withholding in Stock to be transferred upon exercise of the Stock Option.

To avoid negative accounting treatment, the Company and/or its Affiliates may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Stock, for tax
purposes, the Optionee is deemed to have been transferred the full number of
shares of Stock attributable to the Stock Option at exercise, notwithstanding
that a number of share are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Optionee’s participation
in the Plan.

The Optionee shall pay to the Company and/or its Affiliates any amount of
Tax-Related Items that the Company and/or its Affiliates may be required to
withhold or account for as a result of the Optionee’s participation in the Plan
that will not for any reason be satisfied by the means previously described. The
Company may refuse to transfer the Stock or the proceeds of the sale of Stock if
the Optionee fails to comply with the Optionee’s obligations in connection with
the Tax-Related Items.

By accepting this grant of Stock Option, the Optionee expressly consents to the
methods of withholding Tax-Related Items by the Company and/or its Affiliates as
set forth herein, including the withholding of Stock and the withholding from
the Optionee’s wages/salary or other amounts payable to the Optionee. All other
Tax-Related Items related to the Stock Option and any Stock transferred in
satisfaction thereof are the Optionee’s sole responsibility.

7. Effect on Employment. Neither the grant of the Stock Option, nor the issuance
of Shares upon exercise of the Stock Option, will give the Optionee any right to
be retained in the employ or service of the Company or any of its Affiliates,
affect the right of the Company or any of its Affiliates to discharge or
discipline such Optionee at any time, or affect any right of such Optionee to
terminate his or her Employment at any time.

 

-7-



--------------------------------------------------------------------------------

8. Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been furnished to the Optionee.
By acceptance of the Stock Option, the Optionee agrees to be bound by the terms
of the Plan and this Agreement. In the event of any conflict between the terms
of this Agreement and the Plan, the terms of the Plan shall control.

9. Acknowledgements. The Optionee acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which shall be an
original and all of which together shall constitute one and the same instrument,
(ii) this agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, shall
constitute an original signature for all purposes hereunder and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the Optionee.

10. Authorization to Release and Transfer Necessary Personal Information. The
Optionee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of his or her personal data by and among,
as applicable, the Company and the Affiliates for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that the Company and the Affiliates may hold
certain personal information about the Optionee including, but not limited to,
the Optionee’s name, home address and telephone number, date of birth, social
security number (or any other social or national identification number), salary,
nationality, job title, number of Stock Options and/or Stock held and the
details of all Stock Options or any other entitlement to Stock awarded,
cancelled, vested, unvested or outstanding for the purpose of implementing,
administering and managing the Optionee’s participation in the Plan (the
“Data”). The Optionee understands that the Data may be transferred to the
Company or any of the Affiliates, or to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in the Optionee’s country or elsewhere, and that any recipient’s
country (e.g., the United States) may have different data privacy laws and
protections than the Optionee’s country. The Optionee understands that he or she
may request a list with the names and addresses of any potential recipients of
the Data by contacting his or her local human resources representative. The
Optionee authorizes the recipients to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the sole purpose of implementing,
administering and managing his or her participation in the Plan, including any
requisite transfer of such Data to a broker or other third party assisting with
the administration of the Stock Option under the Plan or with whom Stock
acquired pursuant to the exercise of the Stock Option or cash from the sale of
such Stock may be deposited. Furthermore, the Optionee acknowledges and
understands that the transfer of the Data to the Company or the Affiliates or to
any third parties is necessary for his or her participation in the Plan. The
Optionee understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Optionee understands that he or she may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the

 

-8-



--------------------------------------------------------------------------------

Data or refuse or withdraw the consents herein by contacting his or her local
human resources representative in writing. The Optionee further acknowledges
that withdrawal of consent may affect his or her ability to vest in, exercise or
realize benefits from the Stock Option, and his or her ability to participate in
the Plan. For more information on the consequences of refusal to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local human resources representative.

11. Electronic Delivery and Execution. The Optionee hereby consents and agrees
to electronic delivery of any documents that the Company may elect to deliver
(including, but not limited to, plan documents, prospectus and prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other Award made or offered under the Plan. The
Optionee understands that, unless revoked by the Optionee by giving written
notice to the Company pursuant to the Plan, this consent will be effective for
the duration of the Agreement. The Optionee also understands that he or she will
have the right at any time to request that the Company deliver written copies of
any and all materials referred to above. The Optionee hereby consents to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and agree that his or her electronic signature is
the same as, and will have the same force and effect as, his or her manual
signature. The Optionee consents and agrees that any such procedures and
delivery may be affected by a third party engaged by the Company to provide
administrative services related to the Plan.

12. Appendix. Notwithstanding any provision of the Agreement to the contrary,
this Stock Option grant and the Stock acquired under the Plan shall be subject
to any and all special terms and provisions as set forth in the Appendix, if
any, for the Optionee’s country of residence (and country of employment, if
different).

13. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

[Signature page follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.

 

TRINSEO S.A.

By:

 

Name: Title:

 

Dated:

Acknowledged and Agreed:

By

 

[Optionee’s Name]



--------------------------------------------------------------------------------

COUNTRY APPENDIX

ADDITIONAL TERMS AND CONDITIONS TO NON-STATUTORY STOCK OPTION AGREEMENT

This Country Appendix (“Appendix”) includes the following additional terms and
conditions that govern the Optionee’s Stock Option for all Optionees that reside
and/or work outside of the United States.

Notifications

This Country Appendix also includes information regarding exchange controls and
certain other issues of which the Optionee should be aware with respect to the
Optionee’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2015. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Optionee does not rely on
the information in this Country Appendix as the only source of information
relating to the consequences of the Optionee’s participation in the Plan,
because the information may be out of date at the time that the Stock Option or
portions thereof vest, or Stock is transferred upon exercise of the Stock
Option, or the Optionee sells any Stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and none of the Company, its
Affiliates, nor the Administrator is in a position to assure the Optionee of a
particular result. Accordingly, the Optionee is advised to seek appropriate
professional advice as to how the relevant laws in the Optionee’s country of
residence and/or work may apply to the Optionee’s situation.

Finally, if the Optionee transfers employment after the Grant Date, or is
considered a resident of another country for local law purposes following the
Grant Date, the notifications contained herein may not be applicable to the
Optionee, and the Administrator shall, in its discretion, determine to what
extent the terms and conditions contained herein shall be applicable to the
Optionee.

Terms and Conditions Applicable to All Non-U.S. Jurisdictions

English Language. The Optionee acknowledges and agrees that it is the Optionee’s
express intent that this Agreement, the Plan and all other documents, rules,
procedures, forms, notices and legal proceedings entered into, given or
instituted pursuant to the Stock Option, be drawn up in English. If the Optionee
has received this Agreement, the Plan or any other rules, procedures, forms or
documents related to the Stock Option translated into a language other than
English, and if the meaning of the translated version is different than the
English version, the English version will control.

Repatriation; Compliance with Laws. The Optionee agrees, as a condition of the
grant of the Stock Option, to repatriate all payments attributable to the Stock
Option and/or cash acquired under the Plan (including, but not limited to,
dividends and any proceeds derived from the sale of



--------------------------------------------------------------------------------

the Stock acquired pursuant to the Agreement) in accordance with all foreign
exchange rules and regulations applicable to the Optionee. The Company and the
Administrator reserve the right to impose other requirements on the Optionee’s
participation in the Plan, on the Stock Option and on any Stock acquired or cash
payments made pursuant to the Agreement, to the extent the Company, its
Affiliates or the Administrator determines it is necessary or advisable in order
to comply with local law or to facilitate the administration of the Plan, and to
require the Optionee to sign any additional agreements or undertakings that may
be necessary to accomplish the foregoing. Finally, the Optionee agrees to take
any and all actions as may be required to comply with the Optionee’s personal
legal and tax obligations under all laws, rules and regulations applicable to
the Optionee.

Commercial Relationship. The Optionee expressly recognizes that the Optionee’s
participation in the Plan and the Company’s Stock Option grant does not
constitute an employment relationship between the Optionee and the Company. The
Optionee has been granted a Stock Option as a consequence of the commercial
relationship between the Company and the Company’s Affiliate that employs the
Optionee, and the Company’s Affiliate the Optionee’s sole employer. Based on the
foregoing, (a) the Optionee expressly recognizes the Plan and the benefits the
Optionee may derive from participation in the Plan do not establish any rights
between the Optionee and the Affiliate that employs the Optionee, (b) the Plan
and the benefits the Optionee may derive from participation in the Plan are not
part of the employment conditions and/or benefits provided by the Affiliate that
employs the Optionee, and (c) any modifications or amendments of the Plan by the
Company or the Administrator, or a termination of the Plan by the Company, shall
not constitute a change or impairment of the terms and conditions of the
Optionee’s employment with the Affiliate that employs the Optionee.

Private Placement. The grant of the Stock Option is not intended to be a public
offering of securities in the Optionee’s country of residence and/or employment
but instead is intended to be a private placement. As a private placement, the
Company has not submitted any registration statement, prospectus or other
filings with the local securities authorities (unless otherwise required under
local law), and the grant of the Stock Option is not subject to the supervision
of the local securities authorities.

Additional Acknowledgements. The OPTIONEE also acknowledges and agrees to the
following:

 

  •   The grant of the Stock Option is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Options
or benefits in lieu of the Stock Option even if Stock Options have been granted
repeatedly in the past.

 

  •   The future value of the Stock is unknown and cannot be predicted with
certainty.

 

  •   No claim or entitlement to compensation or damages arises from the
forfeiture of the Award on the Stock Option, the termination of the Plan, or the
diminution in value of the Stock Option or Stock, and the Optionee irrevocably
releases the Company, its Affiliates, the Administrator and their affiliates
from any such claim that may arise.



--------------------------------------------------------------------------------

  •   None of the Company, its Affiliates, nor the Administrator is providing
any tax, legal or financial advice or making any recommendations regarding the
Optionee’s participation in the Plan, the grant, vesting or settlement of the
Optionee’s Stock Option, or the Optionee’s acquisition or sale of the Stock
transferred upon exercise of the Stock Option. The Optionee is hereby advised to
consult with his own personal tax, legal and financial advisors regarding his
participation in the Plan before taking any action related to the Plan.

Notifications Applicable To Germany

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. If the Optionee uses a German bank
to transfer a cross-border payment in excess of €12,500 in connection with the
sale of the Stock acquired under the Plan, the bank will make the report for the
Optionee.

Terms and Conditions Applicable to Hong Kong

Warning: The Stock Option and any Stock transferred pursuant to the exercise of
the Stock Option do not constitute a public offering of securities under Hong
Kong law and are available only to employees of the Company and its Affiliates.
The Agreement, the Plan, and any rules, procedures, forms or other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong, nor have the documents been
reviewed by any regulatory authority in Hong Kong. The Stock Option and any
related documentation are intended only for the personal use of each eligible
employee of the Company or its Affiliates and may not be distributed to any
other person. If the Optionee is in any doubt about any of the contents of the
Agreement, the Plan, or any rules, procedures or forms, the Optionee should
obtain independent professional advice.

Exercise of Stock Option. In the event that the Stock Option is settled within
six months of the Grant Date, the Optionee agrees that the Optionee (or his /
her beneficiary) will not sell or otherwise dispose of any such Shares prior to
the six-month anniversary of the Grant Date.

Wages. The Stock Option and Shares underlying the Stock Option do not form part
of the Optionee’s wages for the purposes of calculating any statutory or
contractual payments under Hong Kong law.

Notifications Applicable to the Netherlands

Securities Law Information. The Optionee should be aware of Dutch insider
trading rules which may impact the sale of Stock issued to the Optionee upon
exercise of the Stock Option. In particular, the Optionee may be prohibited from
effectuating certain transactions if the Optionee has inside information about
the Company. Under Article 5:56 of the Dutch Financial Supervision Act, anyone
who has “insider information” related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. “Insider



--------------------------------------------------------------------------------

information” is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of a Affiliate in the
Netherlands who has inside information as described herein. Given the broad
scope of the definition of inside information, certain employees working at the
Company’s Affiliate in the Netherlands may have inside information and, thus,
would be prohibited from effectuating a transaction in securities in the
Netherlands at a time when they have such inside information. If the Optionee is
uncertain whether the insider-trading rules apply to the Optionee, the Optionee
should consult his personal legal advisor.

Notifications Applicable to Switzerland

Securities Law Information. The Stock Option is not intended to be publicly
offered in or from Switzerland. Neither this document nor any other materials
relating to the Plan constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations and neither this
document nor any other materials relating to the Plan may be publicly
distributed nor otherwise made publicly available in Switzerland.